Fourth Court of Appeals
                                    San Antonio, Texas
                                          April 10, 2019

                                       No. 04-19-00126-CV

                                      Jose Andres GARZA,
                                            Appellant

                                                 v.

                                     Amanda G. ESPARZA,
                                          Appellee

                   From the 406th Judicial District Court, Webb County, Texas
                              Trial Court No. 2018FLG002494-D4
                          Honorable Oscar J. Hale, Jr., Judge Presiding


                                          ORDER

       Appellant made written requests for the clerk’s and reporter’s records, and the record is
due June 7, 2019. Appellant also filed an affidavit of indigency, both in the trial court and in this
court. On March 25, 2019, we issued an order that required the clerk, reporter, or any party that
sought to require appellant to pay costs to file a motion in the trial court that complies with Texas
Rule of Civil Procedure 145(f) by April 4, 2019.

        No Rule 145(f) motion was filed. However, the district clerk filed an unsworn
notification of late record in this court on April 5, stating she is unable to file the record by the
due date because “appellant is not entitled to appeal without paying the fee and appellant has
failed to pay the fee or make arrangements to pay the fee for preparing the record.” The
notification does not comply with Rule of Civil Procedure 145(f), which requires the clerk to file
a motion containing sworn evidence.

       We therefore order appellant may proceed without payment of appellate filing fees and
without payment of the costs for the preparation and filing of the appellate record. See Tex. R.
App. P. 20.1; Tex. R. Civ. P. 145. We order Esther Degollado, the Webb County District Clerk,
and David J. Laurel, the official court reporter for the 406th Judicial District Court of Webb
County, to file the record by June 7, 2019, without requiring payment of costs by appellant.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of April, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court